Title: From Benjamin Franklin to David Hartley, 8 June 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, June 8. 1778
I wrote you a few Lines the 25th of last Month, mentioning that we had here 200 English Prisoners, and desiring you to propose an Exchange. I hope you receiv’d my Letter and that I shall soon be favour’d with an Answer. We are oblig’d to keep the Prisoners on Shipboard where I doubt they cannot be comfortably accomodated. I am ever, with the greatest Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / David Hartley Esq / Member of Parliament / Golden Square / London / per favour / Mr. Strange
